Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court improperly ordered plaintiff to reimburse former counsel for disbursements. After former counsel was retained, plaintiff advised him that she was unable to pay for disbursements; former counsel promised plaintiff that he would continue to prosecute the action and would advance the necessary funds with no expectation of being reimbursed by plaintiff. That promise on the part of former counsel induced plaintiff to continue with the action and counsel now is estopped from seeking reimbursement from plaintiff.
Supreme Court properly provided as a condition to granting the order of substitution that substituted counsel reimburse former counsel one half of the disbursements made by him.
The order is modified, therefore, by deleting the provision that plaintiff reimburse former counsel for the disbursements made by him. (Appeal from Order of Supreme Court, Monroe County, Galloway, J.—Substitution of Counsel.) Present— Green, J. P., Balio, Fallon and Davis, JJ.